DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		This action is in response to claims filed on 05/11/2022. Claims 1 and 7-8 have been amended. Claims 4-6 have been cancelled. 
	Claims 1-3 and 7-11 are presented for examination.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalczyk (US6481160 hereinafter Kowalczyk) in view of Catlett (US5221239 hereinafter Catlett) in further view of White (US20140145576 hereinafter White).

	With regard to claim 1, as best understood, Kowalczyk teaches
A driving device for door opening and closing, comprising: 
	a box body (36); 
	a motor (32) arranged inside the box body (36), wherein an output shaft (46) of the motor (32) extends along a vertical direction; and 
	a gear set (gear set, see annotated figure below) arranged inside the box body (36) and connected with the output shaft (40) of the motor (32), 
	wherein a gear (gear (tail end), see annotated figure below) at a tail end of the gear set (gear set, see annotated figure below) is provided with a connecting rotating shaft (38) that extends along a vertical direction and used for connecting a door panel (346).

    PNG
    media_image1.png
    411
    838
    media_image1.png
    Greyscale


	Kowalczyk teaches a motor (32) but does not specify that it is a permanent magnet synchronous motor.
	However Catlett teaches a permanent magnet motor (M) that is attached to an output shaft (215) and is driven in response to a control (11) for an automatic door drive system. 

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Kowalczyk, to have a permanent magnet motor because permanent magnet motors were known in the art at the time of filling applicant’s application for being lightweight and compact while still having a high-power output.

	Kowalczyk does not teach a door closing position mechanism connected between its lower cross beam (120) and the ground (area below 120)

	However White teaches a door closing positioning mechanism (DC) for an appliance door (D1) that is connectable between a lower cross beam and the ground (see figure 2B);
	the door closing positioning mechanism (DC) comprises a positioning rod (44) and an elastic positioning member (member that comprises 14, 20b, 24, 50), the positioning rod (44) is provided with a positioning groove (32C), the elastic positioning member (member that comprises 14, 20b, 24, 50) is provided with a positioning part (24) matched with the positioning groove (32C), and the elastic positioning member (member that comprises 14, 20b, 24, 50) is capable of rotating (See figures 10A and 10B) relative to the positioning rod (44), so that the positioning part (24) enters and exits (see 24 entering and exiting 32C in figures 10A and 10B) the positioning groove (32C).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Kowalczyk, including the permanent magnet motor of Catlett, to have included a door closing positioning mechanism because the mechanism would allow the door to be held closed and not swung open unintentionally and therefore improve safety.

	With regard to claim 2, Kowalczyk teaches 
	the permanent magnet synchronous motor (M, when provided with Catlett) is connected with a controller (42) for controlling a rotation angle and a rotation rate thereof (“the controller 42 monitors the speed and angular position”, column 11, line 40-41).

	With regard to claim 3, Kowalczyk teaches
the box body (36) is arranged in an upper beam (342) of a door frame (344), and the connecting rotating shaft (38) downwardly penetrates through the upper beam (342) of the door frame (344) and is connected with an upper cross beam (340) of the door panel (346).

	With regard to claim 7, White teaches
the positioning rod (44) is fixedly arranged on the ground and extends upwardly, a cylindrical part (30) is arranged on a side surface of the positioning rod (44), a side surface of the cylindrical part (30) is recessed to form the positioning groove (32C), the elastic positioning member (member that comprises 14, 20b, 24, 50) comprises a fixed seat (14) arranged on the lower cross beam of the door panel, the fixed seat (14) is connected with a movable seat (20b) through an elastic member (50), the positioning part (24) is a rolling wheel rotatably arranged on the movable seat (20b), and the rolling wheel (24) is capable of elastically abutting against the cylindrical part (30).

	With regard to claim 8, White teaches
the door closing positioning mechanism (DC) comprises an installation box (P) built in the lower cross beam of the door panel, the elastic positioning member (member that comprises 14, 20b, 24, 50) and the cylindrical part (30) of the positioning rod (44) are both arranged in the installation box (P), and a through hole (PB) for the positioning rod (44) to downwardly penetrate through is arranged in a bottom surface of the installation box (P).

	With regard to claim 11, Kowalczyk teaches
two ends of the box body (30) are respectively connected with an installation panel (66 on both ends of 30, see figure 2) for fixing on an inner wall of the upper beam (342) of the door frame (344).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalczyk in view of Catlett in view of White in further view of Park (KR20060080856 hereinafter Park).

	With regard to claim 9, Kowalczyk teaches
a cross section of a lower part of the connecting rotating shaft (38) is rectangular (end of 38 that’s rectangular, see figure 2) 

Kowalczyk does not teach that its rotating shaft (38) is connected to an anti-rotation connecting assembly
	
	However Park teaches
A anti-rotation connecting assembly (80), and the anti-rotation connecting assembly (80) is fixedly connected with a door panel (72).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Kowalczyk, including the permanent magnet motor of Catlett, to have included an anti-rotation connecting assembly because the anti-rotation connecting assembly allows rotation of the shaft to be prevented which allows for easier installation and transport of the unit. 


	With regard to claim 10, Park teaches
the anti-rotation connecting assembly (80) comprises a fixed connecting seat (56) fixedly connected with the door panel, the fixed connecting seat (56) is provided with an opening groove (81) with an opening in a side surface (81 is positioned on the side of 56), a connecting block (83) for closing the opening of the opening groove (81) is detachably installed on the fixed connecting seat (56), and the connecting block (83) and the opening groove (81) jointly enclose an anti-rotation groove (81, same as opening groove) matched with a contour shape of the lower part of the connecting rotating shaft.



Response to Arguments
The amendment to the drawings has been entered and overcomes the objection.
The 112 rejections have been withdrawn in response to applicants’ arguments and clarification on the matter.
Applicant argues that White’s elastic positioning member does not rotate relative to the positioning rod. However, White’s elastic positioning member does rotate around the positioning rod to open and close the door. This can be best seen in figures 10A and 10B. Applicant also argues that the positioning part does not enter and exit the positioning groove. However, White does teach a positioning part move in and out of a positioning groove can be best seen in figures 10A and 10B. Examiner would like to note that the positioning groove has been changed to 32C as this best shows the part in which the positioning part enters and exits. The previous groove was listed as 32 which did specifically point out the groove 32C of 32. 
Claim 1 has now been rejected under Kowalczyk in view of Catlett in further view of White, in response to the applicant’s amendment made to claim 1 which added dependent claims 4 and 6 into claim 1. 
The teachings of White have been further clarified within claim 1 to better detail how the reference relates to the teaches of the application, as argued by the applicant. 



	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637